DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1 April 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant's election with traverse of Invention II in the reply filed on 9 February 2021 is acknowledged.  The traversal is on the ground(s) that the structural elements between Invention I and Invention II closely correlate.  This is not found persuasive because the Inventions as described require material different components for operation: Invention Ia requires only two energy storage devices of low voltage, this is typical of a standard motor vehicle with starting backup energy storage and further requires no DC/DC converter connected to either of the energy storage devices; Invention Ib also only requires two energy storage devices of low voltage, which as noted is typical of a standard motor vehicle with starting backup energy storage;  Invention II requires two energy storage devices of low voltage, an energy storage device of higher voltage and a DC/DC converter, and a low voltage/high voltage power system in a motor vehicle indicates a hybrid vehicle.  

Claims 1-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9 February 2021.
This application is in condition for allowance except for the presence of claims 1-14 directed to an invention non-elected with traverse in the reply filed on 9 February 2021. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.

Allowable Subject Matter
Claims 15-20 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is an examiner’s statement of reasons for allowance: claims 15-20 are allowed as the prior art fails to disclose, alone or in combination, all of the limitations of the claims, especially a third electric energy storage device that operates in a second voltage range, the second voltage range higher than the first voltage range; an electric isolation switch that 
Yoshida (US 2013/0320931) is considered the most relevant prior art as it discloses the disconnect of a first energy storage (battery) from a second energy storage (capacitor) before starting a motor and connecting the first and second energy storage after starting of a motor.  However, Yoshida fails to disclose the above noted limitations.
Janarthanam (US 2015/0283963), Nefcy (2012/0025601) and Burke (US 2002/0130555) are also considered relevant prior art, but each fails to disclose the above noted limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
This application is in condition for allowance except for the following formal matters: 
The presence of claims 1-14 directed to an invention non-elected with traverse.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL BARNETT whose telephone number is (571)272-2879.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/JOEL BARNETT/Examiner, Art Unit 2836